DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 7/22/2021, the following has occurred: Claims 2, 6, 9, 10, 12, 14, and 19-21 have been amended. 
Claims 2-21 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Claims 12-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 17, and 20 of Ta et al. U.S. Patent No. 10,778,174 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1 and 4 of ‘174 substantially recite the same limitations in claim 12 of the instant application including: the first resonant circuit including a first inductor in series with a first capacitor; the second resonant circuit including a second inductor and a second capacitor (i.e. “first LC resonant circuit and second LC resonant circuit” in claim 1 of ‘174 which respectively include “a first series LC shunt circuit and a second series LC shunt circuit” (each of the shunt circuits has an L inductor and a C capacitor component)). Thus, claims 12-16 and 19 have been rejected under an “anticipatory type” type analysis.
Allowable Subject Matter
Claims 2-11 and 20-21 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments
9.	In the Office action dated 7/22/2021, the Examiner had indicated claim 19 to be allowable if rewritten in independent form. The Applicant amended claim 12 to include the limitation “an LC tank in series between the series capacitors and a port of the band pass filter” which previously was indicated as a limitation not met by the double patenting rejection (within original claim 19). However upon further consideration, the indicated allowability of original claim 19 is deemed premature. Accordingly, the subject matter of independent claim 12 is determined to be unpatentable over claims 1, 4 and 17, 20 respectively of the reference of Ta et al. under nonstatutory double patenting. Further, the Examiner deems amended claims 13-16 and 19 to also be unpatentable over Ta et al. as recited above. Claims 2-11 and 20-21 are allowed and 17-18 are objected to. This action is a second action non-final.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843